Exhibit 10.39

Description of ITT Educational Services, Inc.’s Executive and Director
Compensation

2015 Executive Salaries

On January 26, 2015, the Compensation Committee of our Board of Directors
determined not to make any changes to the annual base salaries for any of the
Named Executive Officers, other than Mr. Feichtner. The named executive officers
are those executive officers of ours who will be included as such in the Proxy
Statement for our 2015 Annual Meeting of Shareholders. The Compensation
Committee increased Mr. Feichtner’s base salary as a result of the increased
duties and responsibilities assumed by him in connection with his appointment as
our President and Chief Operating Officer in August 2014. The following table
sets forth the 2015 base salary information for each of our named executive
officers as of February 9, 2015.

 

Named Executive Officer

   2015 Salary  

Kevin M. Modany

   $ 824,076   

Daniel M. Fitzpatrick

   $ 412,000   

John E. Dean

   $ 575,000   

Eugene W. Feichtner

   $ 400,000   

Ronald F. Hamm

   $ 334,750   

2014 Short-Term Compensation and Bonus Payments

On January 26, 2015, the Compensation Committee reviewed the results of the
eight 2014 management objectives (the “2014 Management Objectives”) under the
short-term compensation element of executive compensation previously established
by the Compensation Committee. Based on its determination of the extent to which
each of the 2014 Management Objectives was accomplished by our named executive
officers in 2014, the Compensation Committee approved the payment of a
short-term compensation amount in cash to each of our named executive officers,
other than Mr. Dean, who was not a participant in the short-term compensation
element, as follows:

 

Named Executive Officer

   2014 Short-Term
Compensation Amount  

Kevin M. Modany

   $ 721,067   

Daniel M. Fitzpatrick

   $ 234,325   

John E. Dean

     N/A   

Eugene W. Feichtner

   $ 245,000   

Ronald F. Hamm

   $ 161,098   

In addition, on January 26, 2015, the Compensation Committee also approved an
additional bonus payment of $100,000 to Mr. Fitzpatrick in recognition of his
significant efforts and time spent on company matters in 2014.



--------------------------------------------------------------------------------

2015 Short-Term Compensation

On January 26, 2015, the Compensation Committee established a short-term
compensation element for our executive officers (other than Mr. Modany, due to
his previously-announced intention to resign from the company, and Mr. Dean)
that will be payable in early 2015, if certain management objectives (the “2015
Management Objectives”) are accomplished during 2015. The 2015 Management
Objectives and their respective weightings are as follows:

 

    

Management Objectives

   Weight  

1.

   Resolve certain outstanding legal and regulatory matters involving the
company.      20 % 

2.

   Optimize the total number of contact hours in the first academic quarter of
the ITT Technical Institutes’ program offerings.      20 % 

3.

   Effect matters relating to the third-party loan servicing organizations for
the private education loan programs.      15 % 

4.

   Improve the 2015 ITT Technical Institute quarterly student evaluation average
score.      15 % 

5.

   Reduce the current and future carrying cost and collateralization of the
letter of credit that the company is required to post for the benefit of the
U.S. Department of Education.      10 % 

6.

   Improve the average NCLEX score of the 2015 graduates of the Breckinridge
School of Nursing and Health Sciences nursing program.      10 % 

7.

   Acquire a training company to support strategic initiatives associated with
The Center for Professional Development at ITT Technical Institute.      5 % 

8.

   Obtain requisite federal, state and accrediting commission authorizations for
the ITT Technical Institutes to offer a dual high school diploma and associate
degree program.      5 % 

The determination of the extent to which the 2015 Management Objectives are
accomplished by our executive officers will be made by the Compensation
Committee in early 2016. The Committee intends to assign zero to five points to
each 2015 Management Objective, based on the extent to which the Committee
determines the objective was accomplished. The number of points assigned to each
2015 Management Objective will be multiplied by the weight associated with that
2015 Management Objective, resulting in a weighted number of points for that
2015 Management Objective. The weighted number of points for all of the 2015
Management Objectives will be added together, resulting in a total number of
weighted points. The following table sets forth the maximum short-term
compensation percentage that is associated with the total number of weighted
points that are assigned to the 2015 Management Objectives by the Compensation
Committee:

 

Total Weighted Points

   Maximum Short-Term
Compensation Percentage  

4.76-5.00

     200.0 % 

4.51-4.75

     187.5 % 

4.26-4.50

     175.0 % 

4.01-4.25

     162.5 % 

3.76-4.00

     150.0 % 

3.51-3.75

     137.5 % 

3.26-3.50

     125.0 % 

3.01-3.25

     112.5 % 

2.76-3.00

     100.0 % 

2.51-2.75

     87.5 % 

2.26-2.50

     75.0 % 

2.01-2.25

     62.5 % 

1.76-2.00

     50.0 % 

1.51-1.75

     41.7 % 

1.26-1.50

     33.3 % 

1.00-1.25

     25.0 % 

To determine the maximum short-term compensation amount that an executive
officer may receive, the maximum short-term compensation percentage (determined
as described above) will be multiplied by a standard short-term compensation
percentage of annualized base salary as of December 31, 2015, ranging from 32%
to 100%, with the percentage depending on the officer’s position, and the result
will be multiplied by the officer’s annualized base salary. The following table
sets forth the 2015 standard short-term compensation percentage of annualized
base salary as of December 31, 2015 for each of the named executive officers who
are current participants in the 2015 short-term compensation element:

 

Named Executive Officer

   2015 Standard Short-
Term Compensation
Percentage of
Annualized Base Salary  

Daniel M. Fitzpatrick

     65 % 

Eugene W. Feichtner

     70 % 



--------------------------------------------------------------------------------

An executive officer’s actual short-term compensation payment, however, may be
more or less than the officer’s potential short-term compensation as calculated
as described above. An executive officer’s actual short-term compensation amount
will be based on the Compensation Committee’s discretionary assessment of the
officer’s individual contribution toward accomplishing each 2015 Management
Objective. Any 2015 short-term compensation payment will be made in cash. The
Compensation Committee may, in its sole discretion, modify the terms of the
short-term compensation element at any time before it is paid.

2015 Executive Perquisites

On January 26, 2015, the Compensation Committee of our Board of Directors also
approved the following executive perquisites in 2015 for our named executive
officers:

 

  •   for our Chief Executive Officer, the use of a company car;

 

  •   for our Chief Executive Officer, an allowance to be used for tax return
preparation and financial planning of up to 2% of annualized 2015 base salary;

 

  •   for the other named executive officers (other than Mr. Dean), an allowance
to be used for tax return preparation and financial planning of up to 1% of
annualized 2015 base salary;

 

  •   for each of the named executive officers (other than Mr. Dean):

 

  •   tickets to sporting, theater and other events (other than Mr. Hamm);

 

  •   enhanced disability benefits; and

 

  •   an annual physical examination; and

 

  •   with respect to Mr. Hamm, the reimbursement of up to $30,000 in commuting
expenses incurred by him in 2015; Mr. Hamm resigned from our company effective
May 15, 2015.

The aggregate incremental cost to us in 2015 for providing all of the 2015
perquisites described above is not expected to exceed $150,000.

2015 Director Compensation

The compensation for non-employee Directors on our Board of Directors in 2015
consists of:

 

  •   an annual retainer of $75,000 payable in one installment on the first
business day of 2015;

 

  •   no separate meeting fees;

 

  •   a grant under the ITT Educational Services, Inc. Amended and Restated 2006
Equity Compensation Plan of restricted stock units (“RSUs”) with a time-based
period of restriction that:

 

  •   has a value of $100,000, plus the value associated with any fractional RSU
necessary to cause the grant to be for a whole number of RSUs, pursuant to which
the value is determined based on the closing market price of a share of our
common stock on the effective date of the grant;

 

  •   is effective on the third trading day following the date that we become
current in our filings with the Securities and Exchange Commission;

 

  •   will vest on May 1, 2016; and

 

  •   is settled on the first business day following the last day of the period
of restriction by the delivery of one share of our common stock for each RSU in
the grant.

We also reimburse Directors for reasonable, out-of-pocket travel expense related
to attending our Board of Directors and its committee meetings and other
business of the Board.

 